DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the specification (filed: 3/19/21) obviate the non-compliant illustration (i.e., shading in the Table on p. 31; see Misc. Communication to Applicant; filed: 2/8/21).

Oath/Declaration
The 1.132 Declaration filed on December 14, 2020 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a).  See below, “Reasons for Allowance”, for further discussion.

Withdrawn Claim Rejections
The rejections of:
claims 1, 3, 7-10, 14, 18-21 and 25-31 under 35 U.S.C. 103(a) as being unpatentable over Stasko et al. (WO 2011/022652; published: Feb. 24, 2011; 
claims 12-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stasko et al. (WO 2011/022652; published: Feb. 24, 2011; of record) taken with Choi et al. (WO 2010/016686; published: Feb. 11, 2010) as applied to claims 1, 3, 7-10, 14, 18-21 and 25-31 above, and further in view of Barthez et al. (US 2010/0286285; published: Nov. 11, 2010; of record)
are hereby withdrawn in response to the Applicants arguments and Declaration filed on Dec. 14, 2020.
	
Election/Restrictions
Claims 1, 3, 7-10, 12-14, 18-21 and 25-31 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Jul. 16, 2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Stasko et al. (WO 2011/022652; published: Feb. 24, 2011; of record), teach topical gels comprising diazeniumdiolate-functionalized polysiloxane macromolecules and a hydrophobic, non-aqueous gel base, wherein the diazeniumdiolate-functionalized polysiloxane macromolecules is in a range of 0.1-20 wt% and has a hydrodynamic radius in the range of 1000 nm to 10 microns (e.g., 1-100 nm) ([0008]-[[0011] and [0071]). Stasko et al. teach an anhydrous composition (i.e., the water content is less than 2%) (See [0038]). Stasko et al. do not specifically teach wherein the amphiphilic compound is PEG-6 caprylic/capric glyceride at a concentration from about 1% to less than 5% by weight of the NO-releasing pharmaceutical composition. And as argued by the Applicants on Dec. 14, 2015, the is no suggestion made in the teachings of Choi that a single component, let alone PED-8 caprylic/capric triglyceride can be used in a different composition with a different active ingredient (specifically, NO which is released upon exposure to water in the compositions of Stasko) to increase percutaneous absorption (Remarks: p. 9). And furthermore, as stated in the Declaration, one could not have expected to achieve improved percutaneous absorption by taking of the PEG-8 caprylic/capric glycerides from Choi and including them in the different composition of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617